NOT DESIGNATED FOR PUBLICATION

                                          Nos. 122,449
                                               122,450

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                   In the Matter of the Conservatorship and Guardianship of
                                        COLBY SPENCER.

                                 MEMORANDUM OPINION

       Appeal from Grant District Court; BRADLEY E. AMBROSIER, judge. Opinion filed February 19,
2021. Affirmed.


       Lane L. Frymire, of Yoxall, Antrim & Frymire, LLP, of Liberal, for appellant Colby Spencer.


       Michael R. Andrusak, of Adams Jones Law Firm, P.A., of Wichita, for appellees Garry and
Merlene Spencer.


Before WARNER, P.J., POWELL, J., and MCANANY, S.J.

       PER CURIAM: This appeal by Colby Spencer challenges the appointment of his
parents, Merlene and Garry Spencer, as his co-guardians and co-conservators following a
brain injury Colby suffered in an all-terrain vehicle (ATV) accident. He contends that
there were significant procedural errors in the guardianship proceedings that denied him
of his right to due process and voided the proceedings. He also contends that there was
not clear and convincing evidence to support the establishment of either a guardianship or
a conservatorship for him.


       We conclude that while there were significant procedural irregularities in the
guardianship proceedings (and in the conservatorship proceedings as well), Colby neither
claims nor establishes that he was prejudiced by any irregularities so as to violate his due
process rights. We also conclude that there was sufficient evidence to support the court's

                                                 1
findings that Colby was an impaired adult in need of both a guardianship and a
conservatorship.


       We will take up the facts and arguments regarding each of these legal proceedings
separately. The conservatorship proceedings, 2012 PR 13, were initiated in May 2012.
The separate guardianship proceedings, 2016 PR 10, were not initiated until June 2016.
These proceedings were initially handled by the district magistrate judge. Following
Colby's initial appeal, these matters were reviewed de novo on the record by the district
court judge. This appeal followed the district court judge's ruling, which affirmed the
district magistrate's decision that Colby was in need of both a guardian and a conservator.


The Conservatorship


       In July 2011, when he was approximately 24 years of age, Colby was involved in
an accident while riding an ATV, resulting in a subdural hematoma which required
decompression and a partial lobectomy.


       On May 10, 2012, Colby's parents, Merlene and Garry Spencer, petitioned the
court to appoint them to be co-conservators of Colby's estate. They attached to their
petition the report of Dr. Ryan Ernst regarding an April 6, 2012 evaluation in which he
reported that Colby was significantly impaired. Colby had short- and long-term memory
problems, and his decision-making was impaired. He was mildly depressed and had
difficulty making rational decisions.


       On May 14, 2012, the court set a hearing on the petition for June 5, 2012. The
district magistrate judge appointed attorney Jessica Akers to represent Colby at all stages
of the conservatorship proceeding and directed that Colby "shall appear at the trial, at the
discretion of the Guardian ad Litem." The judge did not issue all the mandatory
preliminary orders required by K.S.A. 59-3063.

                                             2
       On May 22, 2012, Akers mailed notice of the June 5 hearing to Colby. There was
no personal service as required by K.S.A. 59-3066(c)(1).


       Nevertheless, on June 5, 2012, Colby appeared with Akers at the hearing. We have
no record of what transpired at that hearing. In any event, the district magistrate judge
appointed Colby's parents as his co-conservators.


       On July 16, 2012, Colby's father filed his oath as co-conservator. Colby's mother
did not. The court issued letters of co-conservatorship to both parents. Between 2012 and
2019, Colby's parents filed no annual accountings for the conservatorship.


       In the spring of 2016, Colby began living rent-free in a house located on his
parents' farm.


       On January 17, 2017, Akers sought leave to withdraw as Colby's counsel due to
the breakdown in communications between her and Colby, which resulted in her office
having to call the police on two occasions. The court granted the motion on January 24,
2017. No substitute counsel was appointed for Colby.


       On April 5, 2019, Colby filed an almost incomprehensible handwritten document,
which the district magistrate judge construed as a pro se petition to terminate the
conservatorship. (On November 8, 2018, Colby had filed a similar handwritten
document, which the court construed as a request that his guardianship be terminated.)


       On May 10, 2019, Colby's parents finally submitted annual accountings for the
years 2012 through 2018. The court approved the overdue accountings.




                                              3
       On May 16, 2019, the court appointed attorney Cody Smith as Colby's guardian ad
litem to represent him at the hearing on Colby's petitions to terminate the guardianship
and the conservatorship.


       On May 29, 2019, well after the 30-day hearing time limit in K.S.A. 59-
3091(c)(1), the court held an evidentiary hearing on Colby's pro se petitions. Following
the hearing, the court issued its decision on June 3, 2019. At the outset, the district
magistrate judge noted that the hearing was on Colby's motion to terminate the
guardianship and conservatorship. After recounting the evidence, the court found clear
and convincing evidence that Colby was in need of a conservator and appointed Colby's
parents to be Colby's co-conservators, though they already had been appointed co-
conservators almost eight years earlier.


       On June 13, 2019, Colby appealed to the district court judge for a de novo review
on the record of the district magistrate's ruling. It appears that the district court judge's
review was confined to the transcript of the trial proceedings and the exhibits introduced
at trial. The court affirmed the rulings of the district magistrate and found clear and
convincing evidence that Colby is an adult with an impairment who is in need of a
conservator because of his inability to manage his personal finances and estate. Again,
the court appointed Colby's parents as his co-conservators.


       Colby's appeal brings the matter to us.


       Analysis: Sufficiency of the Evidence


       On appeal, Colby ignores the procedural irregularities that led to the appointment
of his parents as co-conservators. Rather, his sole contention is that clear and convincing
evidence does not support the finding that he needs a conservator.


                                               4
       In considering this issue, we do not reweigh the evidence or pass on the credibility
of the witnesses. We will not disturb the district court's ruling on appeal if the evidence,
viewed in the light favoring Colby's parents—the prevailing parties—supports the district
court's ruling. See Gannon v. State, 298 Kan. 1107, 1175-76, 319 P.3d 1196 (2014).


       The standard of proof needed to support the appointment of a conservator in the
first instance is the same standard of proof needed to overcome a motion to terminate a
conservatorship—clear and convincing evidence. See K.S.A. 2020 Supp. 59-3067(e)(1);
K.S.A. 59-3091(h). Clear and convincing evidence is evidence sufficient to establish that
the truth of the facts asserted is highly probable. In re Adoption of C.L., 308 Kan. 1268,
1278, 427 P.3d 951 (2018).


       K.S.A. 2020 Supp. 59-3067(e)(1) authorizes the appointment of a conservator for
an adult with an impairment who is in need of a conservator. The proposed adult
conservatee is one "whose ability to receive and evaluate relevant information, or to
effectively communicate decisions, or both, even with the use of assistive technologies or
other supports, is impaired such that the person lacks the capacity to manage such
person's estate . . . and who is in need of a . . . conservator." K.S.A. 2020 Supp. 59-
3051(a). The phrase "in need of a conservator" is further defined as "a person who
because of both an impairment and the lack of appropriate alternatives for managing such
person's estate, requires the appointment of a conservator." K.S.A. 2020 Supp. 59-
3051(g). The phrase "manage such person's estate" is defined as


       "making those determinations and taking those actions which are reasonably necessary in
       order for a person to receive and account for personal or business income, benefits and
       property, whether real, personal or intangible, and except for reasons of indigency, to
       purchase or otherwise obtain necessary goods or services, to pay debts and expenses, to
       sell, exchange or otherwise dispose of property, and to plan for future accumulation,
       conservation, utilization, investment, and other disposition of financial resources." K.S.A.
       2020 Supp. 59-3051(h).

                                                    5
       A conservatee may file a petition to restore his or her capacity. K.S.A. 59-3090. If
the district court determines that good cause exists to warrant further proceedings on the
petition, a hearing is held. K.S.A. 59-3090(c)(1). After the hearing on the petition, "if the
court does not find, by clear and convincing evidence, that the . . . conservatee is
impaired, the court shall order that the . . . conservatee is restored to capacity and shall
proceed to terminate the . . . conservatorship." K.S.A. 59-3090(h).


       There is no doubt that Colby suffers from a serious, ongoing impairment. Since his
traumatic brain injury in July 2011, Colby has been evaluated by mental health
professionals as having a major neurocognitive disorder resulting in impaired judgment
and poor insight and an inability to make reasoned decisions about various matters,
including his finances. He has been found to suffer from impulsivity, confusion, memory
deficits, and poor impulse control, and he is verbally aggressive and uncooperative.


       Since the accident Colby's parents have provided Colby with a home, paid the
electric and cable TV bills, and provided health and auto insurance. They manage his
monthly disability payments and provide him with $200 per week plus a credit card for
groceries and gasoline for his truck, which belongs to his parents. Over the years since
the accident, Colby has not improved in his ability to handle his own financial affairs. His
mother testified that Colby needs someone to handle his disability paperwork, manage his
finances, and pay his bills.


       In opposing the conservatorship, Colby argues that he buys his own groceries and
buys his lunches at a local fast-food restaurant. While his parents handle the payment of
most of his expenses of daily living, he argues that he could pay them himself without
their intervention.


                                               6
       Colby's testimony consisted of rambling and angry answers of a disturbed
individual. He testified that he is a landowner with his "name written on four different
separate quarters of ground." If relieved of the conservatorship he would


       "move to the state of Colorado and selling everything here, moving out of this state, but I
       have to come back here to sue the sheriff mostly because he's a useless little turd, and
       then I'm gonna sue John Michael Tarbet because he damn near killed me and the sheriff
       watched the whole thing and musta thought it was a good joke, but that's why I call him a
       good joke. Lance Babcock. Ok, that's it."


These are apparently references to the ATV accident that led to Colby's head injuries.
Colby testified, "I'm gonna sue the sheriff's department and I hope to get millions of
dollars." The transcript of Colby's testimony is interspersed with numerous references to
"(unintelligible)" and at one point an "(unintelligible rant about sheriff)."


       Colby is equally unhappy with others in the community, including his prior
guardian ad litem, Jessica Akers. "[T]hat lady . . . really screwed me over, she just left.
She was guardian ad litem and she just quit because she's not worth a crap." Colby was
also unhappy with his dentist, with whom a dispute resulted in "four or five other God
damn cops show[ing] up." With respect to this latter incident, Colby testified:


       "I went in there and he argued with me. And then somehow, what the hell difference does
       that make? I argue with everybody everyday. If I wanted to get into an argument I'd go
       argue with somebody. I am free to argue whenever the hell I want to."


At one point, Colby had to be transferred to the care of a different therapist after
becoming verbally abusive. He had to be removed from the premises when he was
cursing loudly and blocking the clinic's doorway.




                                                    7
       Colby's parents are farmers. Since his accident, Colby occasionally drives the
family's tractor, though not recently. Colby testified that his plan is to move to Colorado,
buy a "piece of land in a pretty little spot," plant some grapes, and start a vineyard. There
is nothing to indicate that Colby has any skills or experience in starting or operating a
vineyard.


       Colby argues that there was no evidence presented about the lack of appropriate
alternatives to a conservatorship for managing his estate, as required by K.S.A. 2020
Supp. 59-3051(g). While the court did not make a specific finding on this, Colby raised
no objection to this oversight. Thus we presume the court found all facts necessary to
support its judgment. O'Brien v. Leegin Creative Leather Products, Inc., 294 Kan. 318,
361, 277 P.3d 1062 (2012). Moreover, Colby does not suggest any appropriate alternative
to a conservatorship. To the contrary, the record supports the conclusion that there were
no viable alternatives for managing Colby's estate other than through his parents as co-
conservators of his estate. As described earlier in this opinion, it is clear that over the
long run no person or entity could effectively deal with Colby in assisting him in the
management of his affairs short of a conservatorship maintained by his parents—the only
persons so vested in his well-being as to be willing and able to put up with the outward
manifestations of his injury.


       There are always those in society who undertake business ventures, make financial
investments, enter into commercial transactions, or choose lifestyles that are based on ill-
informed or naïve expectations or a lack of reasonable planning which have the
potential—and sometimes the inevitable result—of dissipating such person's estate and
jeopardizing such person's financial future. The law of conservatorship is not designed to
rescue free spirits and improvident gamblers. Rather, it is designed to come to the rescue
of persons whose decision-making on such matters is clouded or driven by a mental
impairment that substantially affects their rational planning and decision-making ability.


                                               8
       Here, Colby has displayed an inability to make decisions that would allow him to
"plan for future accumulation, conservation, utilization, investment, and other disposition
of financial resources." K.S.A. 2020 Supp. 59-3051(h). We conclude that the evidence
was sufficient to establish that Colby is an adult who suffers from a debilitating
impairment for which he is in need of a conservator in order to manage his estate. The
district court in its de novo review of the record of these proceedings did not err by
keeping Colby's conservatorship in place.


The Guardianship


       Colby's guardianship arises from the same July 2011 ATV accident that
necessitated his conservatorship the following year.


       Guardianship proceedings were not initiated until several years later when, on
Friday, June 10, 2016, Colby's parents—in a new action separate from the
conservatorship case—filed their petition for the appointment of a guardian for Colby.


       The following Wednesday, June 15, 2016, the court held a hearing at which the
court appointed Colby's parents to be his temporary guardians. There is no transcript of
these proceedings. Colby did not attend the hearing, but Jessica Akers appeared as
Colby's guardian ad litem. (There is no record of her being appointed guardian ad litem
for Colby in this guardianship case, though she had been appointed to represent Colby in
the conservatorship case.) The court appointed Colby's parents his temporary guardians,
to "remain in effect until a final hearing is held or modified by this Court." The court
found that "Colby Spencer needs to complete an evaluation; therefore, his parents need to
have temporary powers to make sure the evaluation is completed."


       Later that year, Colby's parents received evaluations of Colby from Compass
Behavior Health dated December 9, 2016, and from Prairie View, Inc. dated December

                                              9
21, 2016. Colby's parents did not provide these reports to the court until they were
introduced into evidence at the final hearing in this matter in May 2019.


       On January 16, 2017, Jessica Akers filed a motion in the conservatorship case for
leave to withdraw as Colby's guardian ad litem. She refers to herself as Colby's guardian
ad litem in both the conservatorship and the guardianship, though the record does not
disclose that she was ever appointed Colby's guardian ad litem in this guardianship case.
On January 24, 2017, the court granted Akers' motion, and she was relieved of her duties
in both cases. No substitute guardian ad litem was appointed.


       Nothing further happened in the guardianship case until November 8, 2018, when
Colby submitted to the court a rather illegible handwritten document, which the court
later construed as his request that the court terminate the guardianship. That document
appears to state:


               "Terminate temporary order of guardianship. I am requiring a hearing. I would
       like this hearing to be soon. I am perfectly capable of running my own affairs.
               ....
               "I am going to have this mailed to Garry and Merlene Spencer.
               "Clint Floyd [the attorney previously representing Colby's parents] is also
       receiving a copy."


The court did not act upon Colby's request by issuing the mandatory orders under K.S.A.
59-3091(c).


       On April 5, 2019, Colby submitted a similar handwritten request to terminate the
conservatorship.


       On April 9, 2019, Colby was personally served with a notice that the matter would
be heard on May 16, 2019.
                                                   10
       The following month, on May 13, 2019, Colby's parents filed their answer to
Colby's request to terminate the guardianship and his conservatorship. They asked that
the court not terminate the guardianship and conservatorship because Colby is in need of
them continuing as co-guardians and co-conservators.


       On May 16, 2019, Colby appeared in person and requested that the court appoint
Cody Smith as his attorney in the matter. The court did so and continued the trial to May
29, 2019.


       The trial took place before the district magistrate judge on May 29, 2019, after
which the judge found that Colby was in need of a guardian and the court appointed
Colby's parents to be his co-guardians.


       Colby appealed to the district court judge, who conducted a de novo review of the
record of the trial and found clear and convincing evidence that Colby was in need of a
guardian. The court appointed Colby's parents to be his co-guardians.


       Colby appealed to us. His first contention on appeal is that the guardianship is
void for lack of due process. He acknowledges that he did not raise this issue below. He
argues that he can assert the issue for the first time on appeal because it is necessary to
prevent the denial of his fundamental rights. See In re Estate of Broderick, 286 Kan.
1071, 1082, 191 P.3d 284 (2008), cert. denied 555 U.S. 1178 (2009). Given the nature of
the case and the rights involved, we will consider this claim.


       The requirements for the appointment of a guardian are entirely statutory. K.S.A.
59-3050 et seq. We have unlimited review over issues of statutory interpretation.
Nauheim v. City of Topeka, 309 Kan. 145, 149, 432 P.3d 647 (2019).


                                              11
       Analysis: Due Process


       K.S.A. 59-3063 sets forth an extensive list of mandatory preliminary orders to be
entered upon the filing of a petition for the appointment of a guardian for an impaired
adult. A notice regarding these preliminary orders is required to be served on the
proposed ward. K.S.A. 59-3063(a)(5); K.S.A. 59-3066. Here, no such preliminary orders
were issued and no notice was served on Colby upon the filing of the petition.


       K.S.A. 59-3063(a)(1) provides that the matter has to be set for trial between 7 and
21 days following the filing of the petition unless the proposed ward requests a jury trial,
in which case the trial can be delayed up to 30 days after the proposed ward's jury
demand. Colby's guardianship trial did not take place until almost three years after the
filing of the petition. Moreover, the court never notified Colby that he was entitled to a
jury trial on his parents' petition as required by the statute.


       Rather than a timely trial on the parents' petition, the court held a hearing for the
appointment of Colby's parents as temporary co-guardians. In their petition, the parents
had not asked for the appointment of a temporary guardian for Colby. Nor did they file a
separate petition under K.S.A. 59-3073(a) for the appointment of a temporary guardian.
Such a petition would have required them to allege that it was their belief that "there may
be an imminent danger to the physical health or safety of the proposed ward requiring
immediate action to be taken to protect the proposed ward," and would have required
them to specify "the factual basis upon which the petitioner alleges this imminent danger"
and to identify the witnesses by whom these allegations could be proven. K.S.A. 2020
Supp. 59-3073(a)(3) and (4). No such allegation was made to invoke the court's power to
appoint a temporary guardian. Nevertheless, the court appointed Colby's parents as his
temporary guardians based on the fact that Colby "needs to complete an evaluation"—
hardly the imminent danger contemplated by the statute for the appointment of a
temporary guardian.

                                               12
       K.S.A. 2020 Supp. 59-3073(b)(3) provides that any order appointing a temporary
guardian expires within 30 days following issuance of the order. The order can be
extended beyond 30 days only upon the filing of a written request and a hearing to
determine if such an extension is warranted. Here, contrary to K.S.A. 59-3073(b)(3), the
court directed that the "temporary order [appointing Colby's parents temporary co-
guardians] shall remain in effect until a final hearing is held or modified by this Court."
(That, of course, did not happen until almost three years later.) Moreover, when the
statutorily mandated maximum period for the temporary guardianship expired, the
temporary guardians never sought an order extending it and the court never extended it.


       Even if we assume for the sake of argument that Colby's parents were properly
appointed his temporary guardians, Colby's parents continued to assert their authority
over Colby after the temporary guardianship expired under the provisions of K.S.A. 59-
3073, as if they had the power to do so. For example, in their answer to Colby's petition
for termination of the guardianship, they admitted that they "cause[d] Colby to complete
several evaluations." These included the evaluation at the Brookhaven Specialty Hospital
in Tulsa on January 10, 2018, where Colby was admitted as a patient well after the
maximum statutory period for the authority of the temporary guardians expired.


       Based on this litany of procedural defects, Colby argues that the temporary order
was either void at its inception or expired 30 days after it was entered. The appointment
of temporary guardians did not conform to the statutes, and we agree with Colby that in
any event the temporary guardianship expired 30 days after it was entered. But at that
point there remained unresolved the underlying issue regarding the need for an ongoing
guardian. The issue then becomes whether the district magistrate judge's decision—
affirmed by the district court judge—was entered in violation of Colby's due process
rights. Colby's parents argue in their appellate brief:


                                              13
               "It may be true that the temporary guardianship did not comply with the statutory
       scheme of the guardianship statute and in said event Colby's due process rights may have
       been violated. . . . [But] Colby's appeal is an appeal concerning the permanent
       guardianship. The voided temporary guardianship does not void the permanent
       guardianship; the Spencers' failure to comply with the guardianship statute as to the
       temporary guardianship is not an inference that the Spencers did not substantially comply
       with the statutory scheme of the guardianship statute as it relates to the permanent
       guardianship."


       The statutory scheme for creating a guardianship calls for an accelerated
disposition of the proceedings upon the filing of the petition. A lot of things have to
happen quite quickly. The court must promptly appoint an attorney for a proposed ward
who is not already represented, and the attorney must meet with the proposed ward at
least five days before trial. Under K.S.A. 59-3064(a) and (c), upon the filing of the
petition, the court must order an evaluation of the proposed ward, and the report of the
evaluation must be filed with the court at least five days before trial. Under K.S.A. 59-
3063(a)(1), the trial must take place between 7 days and 21 days following the filing of
the petition, or within 30 days following a jury demand if one is made.


       Given all the irregularities in these proceedings, and the fact that the trial on the
petition did not occur until almost three years after the petition was filed, it is hard for us
to characterize the ultimate disposition of this case being the product of substantial
compliance with the statutory scheme.


        But this does not end the analysis. In State v. Hall, 287 Kan. 139, 195 P.3d 220
(2008), our Supreme Court discussed a claimed violation of due process due to delays in
the underlying proceedings but in a different context—the State's delay in pursuing a
probation violation. There, the court stated: "The Due Process Clause imposes procedural
and substantive due process requirements whenever the State deprives someone of
liberty." 287 Kan. at 143. "Thus, because of the loss of liberty entailed, a person whose

                                                   14
probation is subject to revocation . . . is protected by due process rights and is entitled to
a prompt revocation hearing after being arrested." 287 Kan. at 145. The court noted that
past Kansas cases "measured the reasonableness of the delay by determining whether
'prejudice to the defendant is shown by the delay, or there is an indication that the
violation has been waived by the government.' [Citation omitted.]" 287 Kan. at 145. But
the court concluded that in the context of a delay in the execution of a warrant, "[w]e see
no persuasive reason to create a different test for this circumstance than the prejudice test
Kansas courts have utilized in other contexts." 287 Kan. at 154. In describing the delay
necessary to produce a due process violation, the court quoted Parham v. Warden, 172
Conn. 126, 134, 374 A.2d 137 (1976): "'To establish that a delay has produced a denial
of due process, the person arrested must show that actual significant prejudice to him has
resulted.'" Hall, 287 Kan. at 155; see Harris v. Day, 649 F.2d 755, 761-62 (10th Cir.
1981).


         The very nature of a guardianship for an impaired adult restrains the ward in the
exercise of certain liberties that other adults naturally enjoy. When the proceedings that
result in such a restraint of liberty are conducted in a manner contrary, in many respects,
to our statutory framework, we must consider whether these irregularities prejudiced
Colby. The test is whether we can declare that we are firmly convinced that the outcome
of the proceedings would not have been different if these irregularities had not occurred.
See State v. Cooper, 303 Kan. 764, 770, 366 P.3d 232 (2016).


         Colby does not contend on appeal that he was prejudiced by the proceedings in
this case. Nor do we find a basis for concluding the outcome would have been different if
all statutorily mandated procedures had been followed.


         The court failed to inform Colby at the outset of the case that he had the right to a
jury trial. But given Colby's circumstances, we are firmly convinced that a jury would not
have come to a conclusion different from that reached by the district magistrate judge and

                                               15
the district court judge. Colby was given proper notice of the trial date when the case was
finally tried. At the trial he was represented by counsel who cross-examined witnesses
and argued on Colby's behalf. Colby testified on his own behalf at trial. The reports
introduced into evidence show an impairment that existed at the time Colby's parents
filed this action. Had the trial on the petition been held in a timely fashion, we find
nothing to support a conclusion that the outcome would have been different than the
ultimate outcome of the case. Had the proper statutory provisions been followed it is
highly likely that the court would have found Colby in need of a guardian early on, and
that guardianship would have persisted uninterrupted through October 2019 when the
district court, in its de novo review of the proceedings before the district magistrate
judge, confirmed that Colby was in need of a guardian.


       Colby relies on In re Guardianship and Conservatorship of Fogle, 17 Kan. App.
2d 357, 361, 837 P.2d 842 (1992), as support for the notion that the notice provisions in
K.S.A. 59-3010 [now K.S.A. 59-3063] were jurisdictional and that the failure to comply
with the requirements of K.S.A. 59-3010 denied him due process and deprived the
district court of jurisdiction over the proposed ward.


       In Fogle, the court held a hearing in May 1990 and appointed a limited guardian
and limited co-conservators for the 89-year-old Fogle. Prior to the hearing the court
issued preliminary orders setting a hearing date, appointing an attorney for Fogle, and
ordering Fogle to consult with his attorney. Fogle was sent notice of the hearing.


       Later, in March 1991, the limited guardian moved the court to grant full powers of
guardianship. The district court set the matter for hearing but did not issue to Fogle a
notice to appear at the hearing, though Fogle's guardian ad litem notified him of the
hearing. On the day of the hearing, the guardian ad litem went to Fogle's residence to
pick him up for the hearing but Fogle refused to go, stating that he was expecting


                                              16
Governor Finney to come to his house and he was going to stay home and wait for her.
The court proceeded with the hearing and granted the guardian full powers.


       On appeal, a panel of our court found that while the limited guardianship
continued, the order converting the guardian's limited powers to full powers was void for
failure to provide the statutorily mandated notice to Fogle of the March 1991
proceedings. 17 Kan. App. 2d at 362.


       Fogle does not control. Unlike in Fogle, in which the ward was not provided the
statutorily mandated notice of hearing, Colby was provided a proper notice of the trial
and personally appeared on the appointed date when the court appointed counsel for him
and continued the trial to May 2019. Colby attended the May 2019 trial and fully
participated by testifying in opposition to the guardianship.


       In spite of the many irregularities in these proceedings, in the end Colby was not
denied due process of law.


       Analysis: Substantial Evidence


       Colby contends that clear and convincing evidence does not support the finding
that he needs a guardian. Clear and convincing evidence is necessary to support the
appointment of a guardian. K.S.A. 2020 Supp. 59-3067(e)(1). Clear and convincing
evidence is evidence sufficient to establish that the truth of the facts asserted is highly
probable. In re Adoption of C.L., 308 Kan. at 1278. In considering the sufficiency of the
evidence, we do not reweigh the evidence or pass on the credibility of the witnesses. We
will not disturb the district court's ruling on appeal if the evidence, viewed in the light
favoring Colby's parents—the prevailing parties—supports the court's ruling. See
Gannon, 298 Kan. at 1175-76.


                                              17
        K.S.A. 2020 Supp. 59-3067(e)(1) authorizes the appointment of a guardian for an
adult with an impairment who is in need of a guardian. Such a person is defined in K.S.A.
2020 Supp. 59-3051(a) as one


        "whose ability to receive and evaluate relevant information, or to effectively
        communicate desires, or both, even with the use of assistive technologies or other
        supports, is impaired such that the person lacks the capacity to meet essential needs for
        physical health, safety or welfare, and who is in need of a guardian."


The phrase "in need of a guardian" is further defined in K.S.A. 2020 Supp. 59-3051(f) as
"a person who because of both an impairment and the lack of appropriate alternatives for
meeting essential needs, requires the appointment of a guardian." Under K.S.A. 2020
Supp. 59-3051(i) the phrase "meet essential needs for physical health, safety or welfare"
means


        "making those determinations and taking those actions which are reasonably necessary in
        order for a person to obtain or be provided with shelter, sustenance, personal hygiene or
        health care, and without which serious illness or injury is likely to occur."


        The case was initially tried before the district magistrate judge who found that
Colby was in need of a guardian because he is an impaired adult who is unable to meet
his essential needs for his physical health, safety, and welfare. The court found that Colby
has a major neurocognitive disorder and behavioral disturbance that results in impaired
judgment and poor insight. Among other findings, the court found that Colby lacks the
capacity to make reasonable decisions about his health care. The court also expressed
concern over Colby's physical deterioration and hygiene. Moreover:


          "This court is concerned that Colby will become angry with someone who does not
        understand his condition and the court is concerned the outcome of such an event could
        place Colby at risk of legal action or physical harm."


                                                     18
       The trial proceedings were reviewed on appeal by the district court judge who
concluded that the district magistrate judge "was correct in her decision." The district
court judge found that "Colby is not able to meet his essential needs for physical health,
safety and welfare" and is in need of a guardianship. We find substantial support in the
record for these findings, and the court did not err in concluding that Colby is in need of a
guardianship.


       Colby's mother testified at the trial that Colby does not see a doctor frequently but
has to see his dentist at least four times a year. She did not think Colby was capable of
keeping appointments and that she needed to remind him of appointments and sometimes
to provide him with a ride. Regarding Colby's psychological care, she stated: "I think
that he could benefit by going to Compass Behavioral Health or someone to visit with,
but he doesn't keep those appointments."


       According to Colby's mother, when Colby was originally diagnosed with
intermittent explosive behavior and depression, he was prescribed a mood enhancer drug
"[b]ecause Colby's really angry sometimes. And so basically it was just that
antidepressant type medicine, for the most part just to put him on an even keel everyday."
Though Colby is not currently taking medications, "[h]e's been to some facilities that say
if he would take some medicine that he might be a little more, less angry."


       Colby's parents provide him with a house to live in rent-free, and they also supply
his utilities and other basic expenses. Colby's only occupation has been farming, but he
now seldom helps out on the family farm. His mother testified, "I'd like him to work for
us. That's usually not possible for him." Colby has issues with personal hygiene which
have not improved over the years since the petition was filed. Colby purchases his own
groceries but charges them to his parents. According to his mother, "I think he lives a lot
on granola bars."

                                             19
       Colby testified that he takes medications when they are prescribed for him. But
"I'm not gonna take any [medication] that some nuthouse doctor gave me because he
didn't even see me for 10 mins and decided I need something for antipsychotic something
or other guy didn't even know me except for I sat in there for 10 minutes. So I ain't takin
that, I'm not going to."


       The psychological reports and evaluations admitted into evidence reported that
Colby does not initiate activities of daily life and has poor personal hygiene and
grooming unless prompted. The report from Compass opined that Colby is unable to care
for himself. Prairie View commented that Colby has impaired judgment and poor insight,
is currently receiving support for his activities of daily living, lacks the capacity to make
reasoned decisions about his health care, and is not able to care for himself without
assistance. Brookhaven Hospital opined that Colby needs a structured environment and a
routine schedule on account of his memory deficits, paranoia, and aggressive behavior.
Dr. Bret Holman recounted in an email to Colby's mother how Colby was agitated and
aggressive during an office visit, yelling profanities in the waiting room with children
around to the extent that Dr. Holman had fears for the safety of his staff.


       We noted earlier Colby's testimony about his dealings with others in the
community, such as the incidents with his guardian ad litem, his dentist, and his therapist.
In the incidents with his guardian ad litem, the police had to be called to the lawyer's
office on two occasions. In the incident with his therapist, he had to be removed from the
premises when he was cursing loudly and blocking the clinic's doorway. As he said,
when describing an incident with his dentist, "[W]hat the hell difference does that make?
I argue with everybody everyday. If I wanted to get into an argument I'd go argue with
somebody. I am free to argue whenever the hell I want to."




                                              20
       Without a guardianship, Colby has expressed his intention to move away and start
a vineyard, a venture for which he has no apparent skill or experience. In doing so, he
would be leaving what appears to be his only support system. He would no longer have a
home to live in free of charge. He would no longer have the help of his mother on matters
of medical, dental, and other appointments. She would not be available to pick up after
him on a regular basis. He would be on his on when it comes to matters of personal
hygiene or managing his neurological disorder.


       With respect to the necessity to show that there is no viable alternative to a
guardianship, we refer to our earlier discussion of this issue in the context of the
conservatorship. Colby does not suggest any appropriate alternative to a guardianship,
and we conclude that based on the evidence there is none. Given Colby's mental state, we
find it hard to believe that anyone short of his parents as co-guardians would be willing
and able to provide Colby with meaningful, effective assistance given his angry, defiant,
and oppositional mental state.


       The district court did not err in establishing a guardianship and a conservatorship
for Colby and appointing his parents as his co-guardians and co-conservators.


       Affirmed.




                                             21